                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                  HAMMOND DIVISION

 ROGER WHITING,

                        Plaintiff,

                        v.                                 CAUSE NO.: 2:17-CV-86-TLS

 MENARD, INC. and THYSSENKRUPP
 ELEVATOR CORPORATION,

                       Defendants.

                                     OPINION AND ORDER

       This matter is before the Court on the Plaintiff’s, Roger Whiting, Motion for Leave to

File First Amended Complaint [ECF No. 21], brought pursuant to Federal Rule of Civil

Procedure 15(a)(2), and the Defendant’s, Menard, Inc. (Menard), Objection to Partial Dismissal

or, in the Alternative, Motion for Leave to Amend Answer to Name Non-Party [ECF No. 22].


                                        BACKGROUND

       The Plaintiff filed a Complaint in Lake Superior Court against Defendants Menard, Inc.

and Thyssenkrupp Elevator Corporation on January 12, 2017 [ECF No. 2], and the case was

subsequently removed to the United States District Court for the Northern District of Indiana

[ECF No. 1]. The Plaintiff alleges that the Defendants negligently maintained and operated an

escalator, which caused the Plaintiff’s injuries. (Pl.’s Compl. ¶ 5.) On May 18, 2018, the Plaintiff

filed his Motion for Leave to File First Amended Complaint. The Plaintiff states that the

completion of discovery has indicated that Thyssenkrupp Elevator Corporation (Thyssenkrupp)

was not at fault for the Plaintiff’s injuries and seeks to remove Thyssenkrupp as a Defendant

pursuant to Federal Rule of Civil Procedure 15(a)(2). (Pl.’s Mot. for Leave to File First Am.
Compl. ¶¶ 3, 6.) In response, Defendant Menard requests that the Court deny the Plaintiff’s

Motion or, in the alternative, grant the Defendant leave to name Thyssenkrupp as a nonparty

defendant in accordance with the Indiana Comparative Fault Act. (Def.’s Obj. ¶ 3.)


                                  STANDARD OF REVIEW

       Federal Rule of Civil Procedure 15(a) provides that, after the time has expired to file an

amendment as a matter of course, a party “may amend its pleading only with the opposing

party’s written consent or the court’s leave” and that “[t]he court should freely give leave when

justice so requires.” Fed. R. Civ. P. 15(a)(2). A court should not deny leave to file an amended

complaint in the absence of any apparent reasons “such as undue delay, bad faith or dilatory

motive on the part of the movant, repeated failure to cure deficiencies by amendments previously

allowed, undue prejudice to the opposing party by virtue of allowance of the amendment, futility

of amendment, etc.” Foman v. Davis, 371 U.S. 178, 182 (1962); see also Bausch v. Stryker

Corp., 630 F.3d 546, 562 (7th Cir. 2010). The decision whether to grant or deny a motion to

amend lies within the sound discretion of the district court. See Campbell v. Ingersoll Milling

Mach. Co., 893 F.2d 925, 927 (7th Cir. 1990).

       The Indiana Comparative Fault Act, Indiana Code § 34-51-2, governs a defendant’s right

to amend its answer to assert a nonparty defense. Under the Act, “a defendant may assert as a

defense that the damages of the claimant were caused in full or in part by a nonparty.” Ind. Code

§ 34-51-2-14. The defendant must specifically name the nonparty within a certain time frame,

but the Court may alter the time limitations in any manner that is consistent with “giving the

defendant a reasonable opportunity to discover the existence of a nonparty defense.” Ind. Code §

34-51-2-16(1). The Court may deny a motion to amend to add a nonparty defense on the grounds

of futility if the requirements of the Comparative Fault Act are not met. Cota v. Pilkington N.
Am., Inc., No. 1:12-CV-365, 2013 WL 1703571, at *2 (N.D. Ind. Apr. 19, 2013) (citations

omitted).


                                           ANALYSIS

Plaintiff’s Motion to Amend Complaint

       The Plaintiff seeks to remove Defendant Thyssenkrupp as a defendant due to the

Plaintiff’s discovery that Thyssenkrupp was not at fault for the Plaintiff’s injuries. Although

Defendant Menard captioned its motion as “Objection to Partial Dismissal or, in the Alternative,

Motion for Leave to Amend Answer to Name Non-Party,” Defendant Menard does not list any

specific objections to the proposed amendment. Defendant Menard does not assert any undue

delay, bad faith, or any other sort of undue prejudice. Rather, the thrust of Defendant Menard’s

motion is focused on preserving its right to a nonparty defense. As leave to amend is freely given

when justice so requires and Defendant Menard has not articulated objections to the Plaintiff’s

Motion to Amend, the Court will GRANT the Plaintiff’s Motion for Leave to File First Amended

Complaint


Defendant’s Motion to Name Nonparty Defendant

       The Defendant requests leave to name Thyssenkrupp as a nonparty defendant. Pursuant

to Indiana Code § 34-51-2-15, the defendant bears the burden of pleading and proving the

specific name of the nonparty. Cota, 2013 WL 1703571, at *2. Indiana Code § 34-51-2-16

requires that, if service of the complaint was made on the defendant more than 150 days prior to

the expiration of the statutory limitations period for the nonparty, the defendant plead nonparty

defenses no later than 45 days before such expiration deadline. Parker v. Rockies Express

Pipeline LLC, No. 1:11-cv-139, 2012 WL 4481976, at *2 (S.D. Ind. Sept. 28, 2012) (citing Ind.
Code § 34-51-2-16). The Court may waive such deadlines to provide a defendant with a

reasonable opportunity to discover such a defense.

       As the Plaintiff only recently requested leave to amend his Complaint to remove

Thyssenkrupp as a defendant, Defendant Menard could not have previously asserted a nonparty

defense. As such, the Court will GRANT Defendant Menard leave to name a nonparty defendant

in its amended answer. The Court notes that Defendant Menard must meet the requirements of

the Comparative Fault Act in its amended answer.



                                       CONCLUSION

       Based on the foregoing, the Court:

1.     DENIES as moot the Plaintiff’s Motion for Leave to File First Amended Complaint [ECF

       No. 20].

2.     GRANTS the Plaintiff’s Motion for Leave to File First Amended Complaint [ECF No.

       21];

3.     GRANTS the Defendant’s Motion for Leave to Name a Nonparty Defendant [ECF No.

       22]; and


       SO ORDERED on May 6, 2019.

                                            s/ Theresa L. Springmann
                                            CHIEF JUDGE THERESA L. SPRINGMANN
                                            UNITED STATES DISTRICT COURT
